Citation Nr: 1640187	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-17 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

3.  Entitlement to an initial compensable rating for residuals of right eye surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran's May 2009 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depression and anxiety disorder), the Board has recharacterized the claim as reflected on the title page. 

The issues of (1) service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder; and (2) an initial compensable rating for residuals of right eye surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right foot disorder, to include a chronic foot strain, was incurred in service.




CONCLUSION OF LAW

The criteria for service connection for a right foot disorder have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a right foot disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of chronic foot strain and plantar fascitis are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Foot Disorder

The Veteran contends that his currently diagnosed right foot disorder first manifested in service.

The Board initially finds that the Veteran has a current diagnosis of plantar fasciitis.  The Board further finds that the Veteran's right foot disability was incurred in service.

Service treatment records include a September 1984 record where it was noted that the Veteran had continued pain in the right foot.  A probable stress fracture was noted. 

In November 1988, the Veteran complained of foot pain for the past 7 days after kicking the ground while playing football.  An assessment of chronic foot strain and acute foot strain was noted.  X-rays were negative for fracture and the Veteran was diagnosed with a chronic foot strain.  

In a December 1988 service treatment record, it was noted that the Veteran had "chronic foot strain/pes planus."  

In a February 1989 note, it was indicated that the Veteran had chronic foot pain status post an injury in November 1988 after kicking the ground while playing football.  The diagnosis was chronic foot strain.  

In a February 1989 service treatment record it was noted that the Veteran had pain to palpation to the plantar medial arch.  He was prescribed foot orthotics.  

Post-service VA treatment records include a May 2011 record where the Veteran reported that his "arch fell in boot camp."

The evidence also includes a February 2010 VA examination.  During the evaluation, the Veteran reported that he had injured his foot while marching and running during basic training.  He also reported that he was seen for a right foot stress fracture in 1984 and described residuals as constant pain in the right
foot.  The examiner performed a physical examination and reviewed x-rays of the right foot.  A diagnosis of right foot plantar fasciitis was noted.  The examiner then opined that the Veteran's right foot disorder was not likely related to the in-service treatment for his left leg condition or his right foot condition.  In support of this opinion, it was noted that the current diagnosis was at an anatomically different area (mid plantar surface on current exam) than the service related stress fracture.
Further, the examiner noted that the medical records did not reflect foot symptoms during VA evaluations to suggest any residual symptoms whatsoever of the service injury.

The Board finds the February 2010 VA medical opinion to lack probative value as it is based on inaccurate factual premises.  In this regard, although the examiner indicated that the Veteran's current diagnosis (plantar fasciitis) was at an anatomically different area (mid plantar surface on current exam) than the in-service stress fracture, service treatment records show that the Veteran had pain to palpation to the plantar medial arch and was also noted to have pes planus.  Further, the examiner indicated that VA treatment records did not reflect foot symptoms "to suggest any residual symptoms whatsoever of the service injury."  However, a review of post-service VA treatment records shows that the Veteran complained of right foot pain in a May 2011 record and indicated that his "arch fell in boot camp."

For these reasons, the Board finds that there is evidence that the Veteran did have symptoms of right plantar medial arch in service.  Further, although the examiner indicated that the Veteran has a right foot fracture, the majority of service treatment records reflect a diagnosis of a chronic foot strain and one notation of pes planus, which the Board finds to be analogous to the currently diagnosed plantar fascitis.  

For these reasons, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's right foot disorder symptoms, now diagnosed as plantar fascitis, were first incurred in service and have continued since service separation.  Accordingly, the Board finds that service connection for a right foot disorder, to include plantar fascitis, is warranted.


ORDER

Service connection for a right foot disorder, to include plantar fascitis, is granted.


REMAND

Psychiatric Disorder

In his February 2010 statement in support of his claim for PTSD, the Veteran reported that between 1990 and 1991 he was serving in the Gulf War.  He reported that he delivered supplies and transported troops in different parts of Kuwait, Saudi Arabia, Qatar, and Bahrain.  The Veteran reported being involved in attacks from opposing forces, which included mortars, rockets, road mines and AK-47s.  He also indicated that he came in contact with corpses and witnessed fellow service-members injured.  He reported having dreams about explosions and screaming.  

Post-service VA treatment records include a September 2009 VA psychiatry outpatient note.  During the evaluation, the Veteran reported having nightmares three to four times a week and flashbacks from military service.  Specific events regarding the Veteran's military stressors were not addressed.  Axis I diagnoses of PTSD and depressive disorder were provided and were noted to be related to "military problems."    

The record includes a February 2013 Veterans Examination Request Information System sheet where it appears that the Veteran was to be scheduled for a VA psychiatric examination to assist in determining the nature and etiology of his psychiatric disorders.  In a following March 2013 case status report, it was noted that the Veteran's appointment was cancelled because the Veteran was in Afghanistan.  

It is unclear whether the Veteran received notice of the February 2013 VA examination as he appears to have been out of the county.  As such, the Board finds that the Veteran should be afforded another opportunity to attend a VA psychiatric examination.

Rating for Eye Disability

The Veteran was last afforded a VA eye examination in February 2010, over six years ago.  During the evaluation, the Veteran reported pain, distorted vision, redness, glare, floaters, sensitivity to light, watering, and blurred vision.  Upon examination, the Veteran's vision was normal, but he was noted to have hyperopia/presbyopia, and diplopia status post-surgical repair.

In his July 2012 VA form 9, the Veteran reported that due to blurriness and a watery eye, his vision acuity had been "severely reduced."  He also reported having air release from his right tear duct.  The Veteran indicated that his eye was painful with a burning sensation.  He also maintained that the February 2010 VA examiner did not take these factors into consideration when evaluating his right eye disability. 

Given that the last examination was conducted over six years ago, and that the Veteran now reports decreased vison acuity and air release from his right tear duct, the Board finds that a new VA examination is warranted.  38 C.F.R. § 3.159 (c)(4) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination by a VA psychiatrist or psychologist to determine the nature and etiology of his claimed psychiatric disorders, to include whether the Veteran has PTSD, and whether his fear of hostile military or terrorist activity is a sufficient stressor to support the diagnosis. 

(a)  If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to the Veteran's fear of hostile military or terrorist activity during service.  The examiner is advised that no other stressor has been confirmed in this case.  If PTSD is not diagnosed, please describe the criteria found to be lacking.

(b)  If any psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether such disorder is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Schedule the Veteran for a VA examination to determine the level of severity of the Veteran's right eye disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file should be reviewed by the examiner.

3.  Readjudicate the remanded claims.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



